Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 1 of 12. PageID #: 8




                                                         EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 2 of 12. PageID #: 9




                                                         EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 3 of 12. PageID #: 10




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 4 of 12. PageID #: 11




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 5 of 12. PageID #: 12




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 6 of 12. PageID #: 13




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 7 of 12. PageID #: 14




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 8 of 12. PageID #: 15




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 9 of 12. PageID #: 16




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 10 of 12. PageID #: 17




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 11 of 12. PageID #: 18




                                                          EXHIBIT A
Case: 1:21-cv-00673-PAB Doc #: 1-2 Filed: 03/25/21 12 of 12. PageID #: 19




                                                          EXHIBIT A
